DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Drawings
Drawings provided 5/3/22 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 10, the recitation, “the distillate is used as reflux” contains new matter since the disclosure shows that it is not the distillate that is used as reflux, rather a liquid phase (25) of the at least partially condensed distillate (21) is used as reflux and not the distillate (20) as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6, 8, 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 6, the recitation, “a gas stream containing volatile compounds” is indefinite as it is unclear what is and is not included in the recitation of volatile compounds.  It is noted that volatile compounds has been previously recited and there is no way to discern if these are other volatile compounds or the same volatile compounds.
The recitation, “wherein the gas stream containing volatile compounds” is indefinite as it is unclear what is and is not included in the recitation of “volatile compounds”.  It is noted that volatile compounds has been previously recited and there is no way to discern if these are other volatile compounds or the same volatile compounds.
In regard to claim 8, the recitation, “wherein all of the gas stream containing volatile compounds” is indefinite as it is unclear what is and is not included in the recitation of “volatile compounds”.  It is noted that volatile compounds has been previously recited and there is no way to discern if these are other volatile compounds or the same volatile compounds.
In regard to claim 10, the recitation, “the liquid phase of the distillate” is indefinite since there is no previous recitation of a liquid phase and therefore this lacks antecedent basis and further the recitation is indefinite for being inconsistent with the independent claim and inconsistent with the disclosure at least because independent claim 6 recites an at least partially condensed distillate and the disclosure shows that a liquid phase (25) of the at least partially condensed distillate (21) is used as reflux and not the distillate (20) as claimed and therefore it is entirely unclear how to interpret the claim recitation.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linde (DE 102 21 229), see translation provided by the applicant.
	In regard to claim 6, Linde teaches a process for cryogenic separation of a natural gas feed stream (1) into a gas (4’’’) containing volatile compounds (light hydrocarbons, para. 1) of the feed stream (1) and into a liquid product (6) containing heavy compounds (para. 1, C3+ hydrocarbons) of the feed stream (1) (para. 1), comprising at least the following stages: 
stage a): at least partial condensation of the natural gas feed stream (1) in a first heat-exchange system (at least E1 and/or E2), thereby producing an at least partially condensed stream (at least part of fluid into D1); 
stage b): introduction of the at least partially condensed stream (via at least line 2, 2’) into an absorption column (T1, interpreted as a distillation column within which gas or liquid phases can absorb components) comprising a top and a bottom (see figure, has top and bottom), said absorption column (T1) producing, at the top, a gas stream (4) containing the compounds and, at the bottom, a liquid stream (3); 
stage c): introduction of the liquid stream (3) into a fractionation column (T2), comprising a top and a bottom (see figure, has top and bottom) in order to obtain, in a fractionation column bottom (bottom of T2), the liquid product (6) containing the heavy compounds of the feed stream (para. 16) and to obtain at the fractionation column top (top of T2), a distillate (7), wherein the distillate (7) is at least partially condensed in a second heat-exchange system (at least E3), thereby producing an at least partially condensed distillate (7” at least); 
stage d): introduction of the at least partially condensed distillate (portion 10 of 7”) into the absorption column (T1); 
wherein the gas stream (4) containing the volatile compounds is employed in order to condense, in the second heat-exchange system (at least E3), the distillate (7) resulting from the top of the fractionation column (T2).  
In regard to claim 8, Linde teaches that all of the gas stream (4) containing the volatile compounds is employed in order to condense, in the second heat-exchange system (E3), the distillate (7) resulting from the top of the fractionation column (T2).  
In regard to claim 10, Linde teaches that a liquid phase (8) of the at least partially condensed distillate (7”) is used as reflux at the top of the fractionation column (T2).
Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive. 
	Applicant's argument (page 4) is an allegation that the distillation column (T1) of Linde ‘229) is a “washing” column and that “one skilled in the art would recognize that a washing column is a packed column, either with structured or random packing, and possibly trays, that functions to physically separate one component from another. And the same skilled artisan would recognize that an absorption column utilitizes an absorbent to chemically remove impurities.  The skilled artisan would not find these two types of devices to be interchangeable”.  
In response, the allegation is entirely unpersuasive.  It is noted that the feature upon which applicant relies (i.e., an absorbent to chemically remove impurities) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition there is no “absorbent” disclosed in the specification and therefore it is entirely unclear how the prior art can be deficient if the application itself does not even have the feature alleged. 
Conclusion
Applicant's amendment necessitated any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
July 18, 2022